Citation Nr: 0507280	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-18 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

Entitlement to service connection for coronary artery 
disease, status post heart transplant.

Entitlement to service connection for bilateral eye 
disability.


ATTORNEY FOR THE BOARD

M. Cooper, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to December 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  


REMAND

The veteran contends that service connection is warranted for 
bilateral eye disability and heart disability because they 
are etiologically related to his service-connected diabetes 
mellitus.  Although the veteran has been afforded VA 
examinations in response to his claims, the VA examiners 
failed to provide an opinion addressing whether the veteran's 
heart or eye disability was caused or chronically worsened by 
the service-connected disability.  Moreover, the Board notes 
that records pertaining to the veteran's heart transplant in 
1997 have not been included in the claims file.  

In light of these circumstances, the Board has concluded that 
further development of the record is required to comply with 
VA's duty to assist the veteran in the development of the 
facts pertinent to his claims.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  


1.  The veteran should be requested to 
provide any pertinent evidence in his 
possession and to either provide a copy 
of any medical records, not already of 
record, pertaining to treatment or 
evaluation of heart or eye problems since 
his discharge from service, or to provide 
the identifying information and any 
authorization necessary to enable the RO 
to obtain such evidence on his behalf.  
The records provided or identified should 
include those pertaining to his heart 
transplant in 1997.

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unsuccessful 
in its efforts to obtain any such 
evidence, it should so inform the veteran 
and request him to submit the outstanding 
evidence.

3.  When all indicated record development 
has been completed, the veteran should be 
scheduled for a VA examination by a 
physician with appropriate expertise to 
determine the etiology of the veteran's 
heart disability.  The claims file, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.  Any indicated studies and 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The examiner should provide a 
medical opinion, based upon a review of 
the historical material in the claims 
file, as to whether it is likely, 
unlikely, or as likely as not, that the 
veteran's current heart disability is 
etiologically related to his active 
service or was caused or chronically 
worsened by his service-connected 
diabetes mellitus.  The rationale for all 
opinions expressed must be provided.  

4.  The veteran also should be scheduled 
for a VA examination by a physician with 
appropriate expertise to determine the 
etiology of all currently present 
acquired eye disorders.  The claims file, 
to include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.  Any indicated studies and 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The examiner should identify 
which, if any, of the veteran's eye 
disorders represents simple refractive 
error and which of the disorders is due 
to disease or injury.  With respect to 
each eye disorder due to disease or 
injury, the examiner should provide an 
opinion as to whether it is likely, 
unlikely, or as likely as not that the 
disorder originated in service, 
permanently increased in severity during 
service, or was caused or chronically 
worsened by the service-connected 
diabetes mellitus.  The rationale for all 
opinions expressed must be provided.  

5.  The RO should also undertake any 
other development it determines to be 
warranted.  

6.  Then, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.  


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

							(CONTINUED ON NEXT PAGE)





of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




